Citation Nr: 1423969	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disability of the prostate to include benign prostatic hypertrophy (BPH), to include as secondary to in-service herbicide exposure.  

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to in-service herbicide exposure.  

3.  Entitlement to service connection for a headache disability, to include as secondary to in-service herbicide exposure.  

4.  Entitlement to service connection for a bilateral hand disability to include joint pain, tingling, swelling and locking in the hands, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his BPH, ED, headaches and bilateral disability of the hands are due to in-service herbicide exposure.  The Veteran served in Vietnam during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

The Veteran's claimed disabilities are not included in the list of disabilities subject to presumptive service connection as a result of Agent Orange exposure.  38 C.F.R. § 3.309(e).  

Although service connection on a presumptive basis is not applicable in this case, the Veteran may nevertheless establish service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)

Additionally, the Veteran testified at his personal hearing in March 2013 that he was exposed to various fuels while delivering them to various places during his entire active duty service.  The Veteran maintains that he was exposed to vapors and was splashed with fuel during service and he did not have protective equipment to shield him from the dangers of such exposure.  

The Veteran was not afforded VA examinations in conjunction with these claims.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

The private treatment records show that the Veteran was prescribed Flomax; thus, there is evidence of a current prostate disability.  Likewise, the Veteran is competent to state that he has had headaches, and, tingling and swelling in both hands.  At his personal hearing in March 2013, the Veteran testified that he first had chronic headaches in service.  Given that in-service herbicide exposure is conceded (an event during service), and given that he was heavily exposed to fuels in service (another event during service), a VA examination is necessary to decide the claim.  Id. 

Also, the Veteran reported that his bilateral hand disability began shortly after service discharge and has continued since that time.  The Veteran testified at his personal hearing that his hands tingle, swell and lock up.  The Veteran should therefore be examined to determine if he has a current disability of the hands and/or upper extremities to include arthritis and/or peripheral neuropathy of the upper extremities, and if so, when it began.  

Finally, the Veteran also maintains that his ED is, at least in part, proximately caused by his BPH.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private or VA treatment records pertinent to his claims of service connection for BPH, ED, headaches and a disability of the bilateral hands.

2.  After all outstanding records are obtained, schedule the Veteran for a VA examination to ascertain whether the Veteran's BPH is related to service, (and whether his ED is secondary thereto) to include as secondary to in-service fuel and Agent Orange exposure.  The examination should be conducted by a physician who can effectively determine the approximate level of fuel/fumes exposure in service as a result of his duties as a fuel deliverer, and the extent of any residuals therefrom.  The examiner must also be able to effectively determine the current nature and likely etiology of the BPH and ED, including whether the ED is proximately caused by the BPH.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the appellant and record a full clinical history referable to the claimed in service chemical fume/fuel exposure from delivering fuel during service.  The examiner must review the service treatment records (STRs) and other VA and private records in the file.  

The examiner must be advised that the Veteran may establish service connection for a disability not shown in service if all the evidence of record indicates that the disability was incurred as a result of service.  That is to say, one cannot rely on a disability not being on the presumptive service connection list to find that it is not related to service.

a.  The examiner is asked to opine as to whether the Veteran's BPH and/or ED, at least as likely as not had its origin during service, as a result of Agent Orange exposure, exposure to toxic fuels or other etiology in light of the Veteran's complaints.  

b.  If any of the current disorders were not incurred in service, then the examiner is asked to opine as to whether the Veteran's current BPH and/or ED is related to any injury, disease, or other event in service, regardless of the onset.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the physician determines that the Veteran's BPH is related to service, then the physician should also provide an opinion on the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's ED is proximately due to, or aggravated by, the Veteran's BPH.  

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In responding to this question, the examiner should consider the Veteran's comments as to his in-service toxic fuel exposure in the March 2013 hearing transcript.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After all outstanding records are obtained, schedule the Veteran for a VA examination by a physician who can effectively determine the current nature and likely etiology of any headache disability and/or of any disability of the hands manifested by tingling, swelling, and locking.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the appellant and record a full clinical history referable to the claimed headaches and the bilateral hand disability.  The examiner must review the service treatment records (STRs) and other VA and private records in the file, as well as the Veteran's March 2013 hearing transcript.  

The examiner must be advised that the Veteran may establish service connection for a disability not shown in service if all the evidence of record indicates that the disability was incurred as a result of service.  That is to say, one cannot rely on a disability not being on the presumptive service connection list to find that it is not related to service.  Also, the Veteran is competent to report his symptoms as well as the onset thereof.  

a.  The examiner is asked to opine as to whether the Veteran's headache disability (if any) and disability of the hands (if any), at least as likely as not had its origin during service, as a result of Agent Orange exposure, exposure to toxic fuels or other etiology in light of the Veteran's complaints.  

b.  If any of the current disorders were not incurred in service, then the examiner is asked to opine as to whether the Veteran's current headache disability and/or disability of the hands is related to any injury, disease, or other event in service, regardless of the onset.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  After completing any additional necessary development, readjudicate the issues on appeal.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



